ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Airport Equipment Rentals                    )      ASBCA No. 61842
                                             )
Under Contract No. M67861-18-P-0028          )

APPEARANCE FOR THE APPELLANT:                       Mr. Scott Strand
                                                     General Manager

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Anderson Thomas, Esq.
                                                     Deputy Counsel
                                                     Marine Forces Reserve
                                                     New Orleans, LA

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

       Appellant elected to proceed under the Board's Small Claims (Expedited)
procedures, Board Rule 12.2. The Contract Disputes Act, 41 U.S.C. § 7I06(b)(4)(5),
as implemented by Board Rule 12.2, provides that this decision shall have no
precedential value, and in the absence of fraud shall be final and conclusive and may
not be appealed or set aside.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7I05(e), 7I08(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$36,238. This amount is inclusive of interest. No further interest shall be paid.

       Dated: February 11, 2019


                                                 ~~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
     .I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61842, Appeal of Airport
Equipment Rentals, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2